DAUKSCH, Judge,
dissents.
I respectfully dissent.
The trial judge did not abuse the wide discretion he is afforded in granting the new trial.
The parties agreed before trial that General Syndicators of America, appellant, was the entity which controlled the premises. The “general denial” referred to by the majority was necessarily limited by that agreement of the parties; no other entity was in control of the premises.
*1084The trial judge erred in giving the independent contractor instruction and he recognized it when he granted the new trial.
He should be affirmed.